DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s submission, filed October 8, 2021, has been entered and considered.  The amendments to the drawings have overcome the objections set forth in the Office Action mailed May 13, 2021.  Applicant’s amendments and arguments have failed to overcome the prior art cited in the previous Office Action, although the rejection has been changed from a rejection under 35 U.S.C. 102 to a rejection under 35 U.S.C. 103.
Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive.
Applicant has argued that Halliburton fails to disclose “determining abrasive particles that are at least partially soluble in a wellbore fluid” and “determining a carrier fluid in which the abrasive particles are substantially insoluble” (Remarks, Page 10).  Applicant’s contention is that Halliburton primarily discusses “degrading,” rather than “dissolving,” and applicant asserts that “degradation rate and solubility (or insolubility) are not the same or interchangeable” (Remarks, Page 11).  Examiner agrees with applicant’s statement that degradation and dissolution are not the same exact thing.  Examiner contends that dissolution is a type of degradation.  Halliburton does teach dissolution of the abrasive particles (e.g. the abstract, which says “the abrasive grit can be selected to degrade or dissolve in the wellbore fluid” and paragraph 0038, “when not teach is that the dissolvable abrasive particles should be substantially insoluble in the carrier fluid that conveys the particles into the wellbore.  Instead, Halliburton merely teaches a low degradation rate in the carrier fluid.  Examiner agrees with applicant that a low degradation rate is not necessarily equivalent to low solubility.  However, examiner now contends below that such a difference is obvious.  If the operator wants the abrasive particles to dissolve in the well fluid (paragraph 0039), but not degrade in the carrier fluid (which is the design requirement Halliburton teaches in paragraph 0038), it would be obvious to select the particles such that they were substantially insoluble in the carrier fluid.
Furthermore, applicant argues that “Halliburton also does not disclose any determining of a carrier fluid” (Remarks, Page 12).  Applicant asserts that what Halliburton teaches “is not determination of a carrier fluid based on the determined abrasive particles, but rather adjustment of the carrier fluid through addition of a degradation accelerator or activatable degradation accelerator” (Remarks, Page 12).  Examiner respectfully traverses.  The limitation in question is a new limitation that was added by amendment.  Halliburton, as modified under 35 U.S.C. 103, teaches “determining a carrier fluid in which the abrasive particles are substantially insoluble,” as discussed below in the text of the rejection. 
Drawings
The drawings were received on October 8, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22 is indefinite because it is unknown exactly what constitutes an “adverse reaction” with well fluid.  For example, if the carrier fluid would create a caustic reaction, this may actually be preferred, as it would lead to degradation of the abrasive particles.  It is quite difficult to determine what type of reaction could properly be considered “adverse.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 11, 12, and 21-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Halliburton (WO 2017/164878).
With regard to claims 1 and 24, Halliburton discloses a method comprising (note that claim 24 is grouped along with claim 1, given that Halliburton in numerous places discusses that the method can be automatically controlled):
determining abrasive particles that are at least partially soluble in a wellbore fluid (see Abstract for example, “the abrasive grit can be selected to degrade or dissolve in the wellbore fluid”);
determining a carrier fluid (see Abstract for example, “abrasive grit conveyed in a carrier fluid,” and this means that inherently the carrier fluid is “determined”);
creating a mixture with at least the determined abrasive particles and the determined carrier fluid (see Abstract, “abrasive grit conveyed in a carrier fluid,” implying that the particles and the carrier fluid are mixed); and
pumping the created mixture into a wellbore (paragraph 0024, “erosion fluid can be supplied to the erosive jetting device 108 through the conveyance 106” provided from fluid supply 116), wherein the wellbore contains the wellbore fluid (see Abstract, in which the wellbore fluid is considered “fluid originating from the wellbore”).
(paragraph 0039).  Halliburton also teaches that the abrasive grit can be designed to have “a desirable degradation rate (e.g., a low degradation rate in a carrier fluid but a high degradation rate in wellbore fluid)” (paragraph 0038).  However, Halliburton fails to teach that the abrasive particles are “substantially insoluble” in the carrier fluid.  Essentially, Halliburton broadly teaches the particles having a low degradation rate in carrier fluid, rather than specifically being substantially insoluble in the carrier fluid.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Halliburton—in the case where the abrasive particles were to be degraded by dissolving in the well fluid—such that the particles were substantially insoluble in the carrier fluid.  This modification naturally follows from Halliburton’s disclosure, as Halliburton desires the abrasive particles to have essentially the opposite performance in the carrier fluid (i.e. low degradation rate) as they have in the well fluid (i.e. high degradation rate, see paragraph 0038).  Since insolubility is the opposite of solubility, it is obvious that insolubility in the carrier fluid would be desirable. 
With regard to claim 4, Halliburton discloses that the particles comprise a magnesium alloy (paragraph 0015—“components of abrasive grit can include dissolvable metals, such as magnesium, zinc, or alloys thereof”).
(paragraph 0041 indicates that a “degradation accelerator” can be provided, which would then become a “wellbore fluid” being that it is provided in the wellbore.  The degradation accelerator can comprise “brines” such as “sodium chloride brine, and potassium chloride brine”).
With regard to claim 6, Halliburton teaches that determining the soluble abrasive comprises determining the soluble abrasive based, at least in part, on a type of material of the surface in the wellbore (paragraph 0038 indicates that the abrasives are selected “to achieve a hardness high enough to erode the target material”).
With regard to claims 7 and 27, Halliburton discloses determining a particle size of the soluble abrasive in accordance with the cutting operation (paragraphs 0037-0038 discuss the sizing of particles in detail, and that the particle sizing has an effect on the cutting ability of the fluid).
With regard to claim 8, Halliburton discloses that the cutting operation comprises cutting a perforation in a casing in the wellbore (lines 1-3 of the Abstract mention perforating).
With regard to claim 9, Halliburton discloses that the cutting operation comprises abrading the surface (paragraph 0021, for example, “perforating, disintegrating, abrading, wearing, grinding down, or otherwise impacting a material”).
With regard to claims 11 and 25, Halliburton, as modified, discloses adding, after the cutting operation, a degradation enhancer to the wellbore fluid, wherein the degradation enhancer improves ability of the abrasive to degrade in the wellbore fluid (see paragraph 0017).

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Halliburton such that the degradation enhancer was a solubility enhancer, as Halliburton already teaches that dissolving is a mode of degradation that can be employed (see abstract, for example), and providing a solubility enhancer would thus accelerate the degradation (as desired in paragraph 0017) of the abrasive particles when utilizing the dissolution mode of degradation.
	With regard to claims 12 and 26, Halliburton discusses the difficulties that result from the presence of abrasives in a wellbore fluid when the time comes to produce the wellbore fluid (i.e. to “remove” the wellbore fluid, as claimed).  Paragraph 0003 states that “abrasive grit can settle into the wellbore, plug screens, interfere with sliding tools, or cause other problems.”  However, Halliburton fails to explicitly state that the wellbore fluid should be removed only after the abrasives are “substantially” dissolved.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Halliburton by waiting for the abrasive particles to dissolve before beginning the production stage (i.e. the claimed “removal” step), in order to avoid the potential problems associated with abrasive particles and production equipment.
With regard to claim 21, Halliburton discloses a pressurized stream of the created mixture at a surface in the wellbore (see Abstract, for example, “erosive jet…to erode a downhole structure, such as a tubular”).

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Halliburton such that the carrier fluid was selected to not react adversely with the wellbore fluid, in order to protect the production equipment being left in the well. 
With regard to claim 23, Halliburton discloses determining at least one of a temperature and pressure in the wellbore, wherein determining the abrasive particles comprises determining the abrasive particles based, at least in part, on the at least one of the temperature and pressure, and wherein determining the carrier fluid comprises determining the carrier fluid based, at least in part, on the at least one of the temperature and pressure (paragraphs 0018, 0027, 0042, 0055, 0058, collectively discuss measuring temperature and pressure, and accounting for these factors to ensure that the carrier fluid is provided with the proper chemicals to enhance the degradation of the particular type of abrasive particles being used).  
	With regard to claim 28, Halliburton discloses that the instruction to control a removal operation comprise instructions to control at least one of a cutting operation (Halliburton teaches automatic control of the method, and Halliburton teaches a cutting operation), a perforation operation, a cleaning operation, and a deposited material removal operation.
With regard to claims 29 and 30, Halliburton discloses drawworks and other equipment capable of controlling the depth of the cutting tool (108) which comprises a (110).  However, Halliburton fails to teach that the control of the tool and nozzle is done by automated instructions.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Halliburton such that the cutting tool was controlled entirely in an automated fashion, as Halliburton already discloses control equipment for most of the functions involved in the method, and to add automatic control to the cutting tool would simply amount to automating a previously manual activity, which has generally been held to be obvious (see MPEP 2144.04 III.).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halliburton in view of Watson et al. (US 2016/0017699, hereinafter Watson).
With regard to claim 10, Halliburton discloses cutting through a casing string (e.g. paragraph 0002, which states that “erosive jet cutting…apparatuses can be used to cut through materials, such as tubular walls e.g. downhole tools, casing string, or other tubulars”).  However, Halliburton fails to disclose rotating the abrasive stream while cutting through the casing.
Watson discloses rotating a hydrajetting tool to cut a casing (0049).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Halliburton by rotating the cutting tool as taught by Watson, in order to “cut an arc in the casing…long enough [to]…make a complete circle, which would cut off a portion of the casing” (Watson, paragraph 0049).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676